United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                   March 23, 2005
                           FOR THE FIFTH CIRCUIT
                           _____________________               Charles R. Fulbruge III
                                                                       Clerk
                                No. 04-11289
                           _____________________

UNITED STATES OF AMERICA

                   Plaintiff - Appellee
                    v.
JAY STUART REED
                   Defendant - Appellant



                        ---------------------
        Appeal from the United States District Court for the
                Northern District of Texas, Amarillo
                        ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the joint motion to vacate the sentence

is GRANTED;

       IT IS FURTHER ORDERED that the joint motion to remand the

case   to   the   United   States   District   Court   for   the    Northern

District of Texas, Amarillo Division for resentencing is GRANTED.

_________________________

*Pursuant to 5th CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.